UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


TERRENCE BUDWINE,                                §
                                                 §
                Petitioner,                      §
                                                 §
versus                                           §    CIVIL ACTION NO. 1:18-CV-206
                                                 §
DIRECTOR, TDCJ-CID,                              §
                                                 §
                Respondent.                      §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Terrence Budwine, proceeding pro se, filed this civil rights lawsuit. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to applicable laws and orders of this court. The magistrate judge has

submitted a Report and Recommendation of United States Magistrate Judge recommending a

dismissal without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the Report and Recommendation.

                                             ORDER

         Accordingly, the findings of fact and conclusions set forth in the Report are correct and

the Report of the magistrate judge is ADOPTED. An appropriate final judgment will be entered.


          Signed this date
          Feb 21, 2019
